Title: To George Washington from the Northampton Committee of Safety, 4 January 1776 [letter not found]
From: Northampton Committee of Safety
To: Washington, George

Letter not found: from the Northampton Committee of Safety, 4 Jan. 1776. On 24 Jan. Robert Hanson Harrison wrote to this committee: “I am commanded by his Excellency General Washington to Inform you, that Major Hawley laid before him your Letter of the 4 Instant. As to discharging the persons therein mentioned from confinement, his Excellency leaves the matter entirely with you, either to do It generally, or to give them a permit to work & keep within certain limits—he thinks before either is granted, that something more than bare assertion should be had, to prove that they were pressed into the service, & their friendly disposition towards us[.] There must not be too many instances of such Indulgence, or we shall have no security for the good Treatment of our Soldiers & Citizens that may fall into the hands of the ministerial troops, nor shall we have any to give in exchange for them” (DLC:GW).